Name: Commission Regulation (EEC) No 189/93 of 29 January 1993 opening a standing invitation to tender for the supply to Estonia of 15000 tonnes of bread-making common wheat held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 / No L 22/82 Official Journal of the European Communities 30 . 1 . 93 COMMISSION REGULATION (EEC) No 189/93 of 29 January 1993 opening a standing invitation to tender for the supply to Estonia of 15 000 tonnes of bread-making common wheat held by the Danish intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 On the terms laid down in Regulation (EEC) No 2388/92, the Danish intervention agency shall open a standing invitation to tender for the supply to Estonia of bread ­ making common wheat held by the said agency. Having regard to Council Regulation (EEC) No 2335/92 of 7 August 1991 on an emergency measure to supply food products to the populations of Estonia, Latvia and Lithuania ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1738/92 (3), and in particular Article 7 (6) thereof, Article 2 1 . The invitation to tender shall cover 15 000 tonnes of bread-making common wheat in bulk to be supplied cif (ex-ship), to the Estonian port of Tallinn . 2. The regions in which the 1 5 000 tonnes of bread ­ making common wheat are stored are stated in Annex I to this Regulation. Whereas Commission Regulation (EEC) No 2388/92 (4), provides that contracts for the supply of cereals under Regulation (EEC) No 2335/92 are to be allocated by invitation to tender ; Whereas Commission Regulation (EEC) No 1 570/77 (*), as last amended by Regulation (EEC) No 606/92 (6), lays down in particular quality criteria for bread-making common wheat accepted for intervention ; Whereas a standing invitation to tender should be opened for the supply of an instalment of bread-making common wheat held by the Danish intervention iagency ; Article 3 1 . Tenders may relate only to the entire lot of 1 5 000 tonnes specified in the notice of invitation to tender provided for in Article 13 of Regulation (EEC) No 2388/92 in accordance with the delivery specifications in Annex IV hereto . 2. Notwithstanding Article 1 1 (3) of Regulation (EEC) No 2388/92 when delivery delays occur, for each day of delay 0,05 % of the security specified in Article 8 of that Regulation shall be forfeit in respect of the quantities delivered late. If such delays exceed a period of five days, the percentage forfeit shall amount to 0,1 % for each day of delay. 3 . The part of the security, referred to in Article 8 of Regulation (EEC) No 2388/92, corresponding to any additional costs incurred by the Community, pursuant to Article 9 (2) of that Regulation or to the corresponding Articles relating to the other sectors, shall also be forfeit. 4. The provisions of the preceding paragraphs shall apply where delivery delay is attributable to the operator Whereas experience has shown the need to be sure that the scheduling of deliveries is respected ; that therefore an amount should be deducted from the performance guarantee in certain cases of delayed deliveries ; Whereas staggered delivery of lots imposes additional burdens on the recipients and is a hindrance as regards other deliveries ; whereas a specific penalty of ECU 2 per tonne should be imposed, without prejudice to the provisions on security of Article 8 of Regulation (EEC) No 2388/92 : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . The time limit for the submission of tenders in response to the first partial invitation to tender shall be 11 a.m., Brussels time, on 4 February 1993 . 2. The time limit for the submission of tenders in response to the last partial invitation to tender shall be 11 a.m., Brussels time, on 18 February 1993 . (') OJ No L 227, 11 . 8 . 1992, p. 2. (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . (4) OJ No L 233, 15. 8 . 1992, p. 6. 0 OJ No L 174, 14. 7. 1977, p. 18 . (6) OJ No L 65, 11 . 3 . 1992, p. 25. 30 . 1 . 93 No L 22/83Official Journal of the European Communities 2. The successful tenderer shall regularly inform the Estonian authorities, the intervention agency holding the products involved and the Commission of the progress of the supply operation as far as the takeover stage. Article 8 The Member States concerned shall take all appropriate measures to ensure that no refund is applied within the framework of the supply, in particular by specifying this on the export licence. 3. Notwithstanding Article 14 of Commission Regulation (EEC) No 2388/92, the intervention agency concerned shall publish an invitation to tender at least three days before the date laid down for the first partial invitation to tender. Article 5 Tenders must be submitted to the Danish intervention agency. The Danish intervention agency shall forward tenders to the Commission in accordance with the model in Annex II hereto. Article 6 The taking-over certificate referred to in Article 9 (3) of Regulation (EEC) No 2388/92 shall take the form shown in Annex III. Certificates shall be issued after unloading of the goods. Article 7 1 . The successful tenderer shall undertake to provide the Estonian authorities with the documents required for supply purposes as specified in the notice of invitation to tender drawn up by the Danish intervention agency. Article 9 For the purposes of entering EAGGF expenditure in the accounts, the book value of the product referred to in Article 1 is hereby fixed at ECU 52 per tonne. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1993 . For the Commission RenÃ © STEICHEN Member of the Commission No L 22/84 Official Journal of the European Communities 30. 1 . 93 ANNEX I (tonnes) Place of storage Quantity Sjaelland 1 5 000 ANNEX II Standing invitation to tender for the supply to Estonia of 15 000 tonnes of bread-making wheat held by the Danish intervention agency (Regulation (EEC) No 189/93) Tenderer . Supply cost number Quantity (tonnes) applied forUmDer (ECU/tonne) 1 2 3 1 2 3 4 etc . 30. 1 . 93 Official Journal of the European Communities No L 22/85 ANNEX III SUPPLY BY SEA TAKING-OVER CERTIFICATE I, the undersigned : . (surname and first name, or business name) acting on behalf of the Estonian Government, hereby certify that the goods mentioned below have been taken over :  Name of vessel :  Place and date of taking-over :  Product :  Tonnage taken over : Remarks or reservations : ANNEX IV Delivery specifications Delivery in bulk, cif (ex-ship) to the Estonian port of Tallinn . One lot of 15 000 tonnes which, at the successful tenderer's choice may be :  either one shipment of 15 500 tonnes : to arrive between 1 and 3 March 1993,  or a maximum of two shipments :  7 250 tonnes : to arrive between 1 and 3 March 1993,  7 250 tonnes : to arrive between 8 and 10 March 1993. An individual lot must be delivered as a single consignment at the port of destination. If this requirement is not met the intervention agency of the Member State concerned shall impose a penalty of ECU 2 per tonne. The deliveries may take place before the date laid down on the initiative of the successful tenderer and under his responsibility if the necessary conditions are met for unloading and removal in the port of Tallinn.